Citation Nr: 1600900	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran did not appear for an April 2015 Travel Board hearing, and has not requested rescheduling; therefore, his hearing request is deemed withdrawn.

The issues of entitlement to service connection for a low back disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2004 rating decision, the Veteran's claim for entitlement to service connection for low back pain was denied.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for low back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2004 decision that denied the claim for entitlement to service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2. Evidence received since the March 2004 decision is new and material and the claim for entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In March 2004, the RO stated that there was no evidence of a clinically diagnosed disability of the low back and service connection was denied.  The Veteran was notified of this decision, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the March 2004 denial, the Veteran has submitted private treatment records, lay statements, and has undergone multiple VA examinations.  The Veteran's private treatment records include x-ray reports from July 2008 that indicate sclerotic changes at L4-S1 and partial lumbarization of S1.  Additionally, the March 2012 VA examiner reports that the Veteran has a current diagnosis of mild lumbar degenerative disc disease.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claims, it is new and material and reopening of the claims is warranted.

As the benefits sought in the claim being decided have been granted in full, discussion of VA's duties under the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER

The application to reopen the claim for entitlement to service connection for a low back disability is granted.


REMAND

In March 2012, the Veteran underwent a VA examination regarding his claim for service connection for a low back disability.  The VA examiner stated that the Veteran has "chronic muscle spasms and mild lumbar degenerative disc disease that are likely causing his low back pain; I do not believe his feet are the cause of the low back pain.  He has normal gait, no malalignment of the Achilles tendon or excessive pronation of the feet."  The Board finds, however, that this opinion does not fully discuss relevant facts of record.  

An April 2010 VA examiner noted that the Veteran's Achilles alignment demonstrated inward bowing on weight bearing and malalignment of the midfoot.  This examiner also reported that the Veteran had an "other" type of gait and that he "walks with his toes pointed out."  The March 2012 examiner also did not address the statement of the Veteran's chiropractor from January 2008 that the Veteran's "flat feet have altered his gait" or the records from L. Folsom, D.P.M, that state that the Veteran "has an antalgic abducted gait pattern and is severely pronated." Accordingly, the Board finds that an addendum opinion should be sought to address this evidence. 

Regarding the Veteran's claim for a left hip condition, this claim must also be remanded as the evidence of record indicates that the Veteran's left hip condition may be etiologically related to his low back condition that is currently on appeal; therefore, it must be remanded an inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
  
Accordingly, the case is REMANDED for the following action:

1. Request an addendum from the examiner who performed the March 2012 VA examination, or, if unavailable, from a similarly situated examiner.  If it is determined that an additional examination is needed to respond to the below, such examination should be conducted in accordance with applicable procedures.

The electronic claims files must be available to the physician for review.

The examiner is asked to provide any opinion regarding whether the Veteran's pes planus caused, or aggravated (permanently made worse), his current low back disability.  The examiner should specifically discuss the findings of the April 2010 VA examiner regarding the alignment of the Veteran's feet and his gait.  The physician should also discuss the January 21, 2008 report of P. Burnett and the record from L. Folsom on February 20, 2008.  Discussion should include whether the gaits described would be described as abnormal, and abnormal in such a way as to affect the back or hip.

A complete rationale should accompany each opinion provided.

2. After the above development has been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


